Citation Nr: 0525756	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  99-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pylorospasm.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1965 
to November 1967 and from October 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the VARO in Detroit, Michigan, that confirmed and continued a 
noncompensable disability rating for the veteran's 
pylorospasm.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The veteran's gastrointestinal disorder is manifested by 
intermittent vomiting of blood and some weight loss.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent , but not 
more, for the veteran's pylorospasm are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.114, Diagnostic Code 7306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, that is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence that may be pertinent to his 
claim that the RO has not obtained and considered.  The RO 
notified the veteran of the requirements and law to establish 
entitlement to the benefit he is seeking.  In view of the 
fact that the decision grants the veteran's appeal, 
additional evidence is not needed to substantiate the claim.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides the appeal at this time, and the 
Board will, therefore, proceed to consider the claim on the 
merits.  See VCAA; see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

When a condition which is not listed in the Rating Schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's service-connected pylorospasm is an unlisted 
condition and is, the Board finds, most appropriately rated 
as analogous to marginal ulcer.  38 C.F.R. § 4.114, 
Diagnostic Code 7306, pertaining to marginal ulcer, provides 
that a mild ulcer with brief episodes of recurring symptoms 
once or twice yearly warrants an evaluation of 10 percent.  A 
moderate ulcer with episodes of recurring symptoms several 
times a year warrants an evaluation of 20 percent.  A 40 
percent rating is for assignment when the ulcer is moderately 
severe, with intercurrent episodes of abdominal pain at least 
once a month partially or completely relieved by ulcer 
therapy, and with mild and transient episodes of vomiting or 
melena.  The next higher rating of 60 percent is assigned 
when the ulcer is severe, and the same as pronounced with 
less pronounced and less continuous symptoms with definite 
impairment of health.  A 100 percent schedular rating is 
assigned for ulcer disease which is pronounced, with periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or a hematemesis, and 
weight loss, so as to render the individual totally 
incapacitated.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A review of the pertinent evidence of record includes the 
report of a VA examination accorded the veteran in August 
1999.  At that time the veteran complained of constant 
abdominal pain, occasional loose bowel movements, occasional 
blood in the stool, and mild heartburn.  He was well 
developed and well nourished, with no abdominal scarring, no 
distension, no hepatosplenomegaly, no masses, no hernia, and 
no anemia.  There was vague tenderness.  Bowel sounds were 
normal.  Laboratory testing was normal.  Weight was stable.  
There was no vomiting, hematemesis, melena, diarrhea, 
constipation, or recurrence of ulcer.  The only medication he 
was taking was Maalox.  The diagnosis was minimal non-
ulcerative dyspepsia.  

Additional medical evidence includes the report of stomach, 
duodenum and peritoneal adhesion examination accorded the 
veteran by VA in March 2002.  Laboratory values were reviewed 
and notation was made of a negative H pylori test in May 
2001.  Currently, the veteran was not taking any medication.  
He denied any diarrhea or constipation.  Complaints included 
a nervous stomach about 3 to 4 times a week.  On examination 
it was noted he was 5 feet 11 inches tall.  He weighed 
225 pounds.  Notation was made that his weight was 207 pounds 
in May 2001.  There was no evidence of anemia.  The 
examination diagnosis was non-ulcerative dyspepsia.  

Additional medical evidence includes the report of an April 
2002 gastroenterology outpatient visit at which time the 
veteran complained of an acid feeling and burning in the 
stomach on most days.  This was improved with food and with 
rest.  It was stated he had multiple 
esophagogastroduodenoscopic examinations in the past and 
these apparently showed non-ulcerative dyspepsia.  

The veteran was scheduled for a colonoscopic procedure and 
another esophagogastroduodenoscopic examination by VA in 
August 2002, but for some reason, failed to report.  

Additional VA medical evidence includes the report of an 
August 2003 upper gastrointestinal study.  Notation was made 
that the veteran complained of occasional abdominal pain and 
a history of blood in his stool.  The study was interpreted 
as being entirely normal.  

Further medical evidence of record includes the report of a 
VA general medical examination accorded the veteran in 
December 2003.  Unfortunately, the claims folder was not 
available for review.  The examiner stated the records from 
the Grand Rapids VA and recent examination done at the Battle 
Creek VA had been "acquiesced along with recent labs."  
Notation was made that the veteran had undergone resection of 
the colon for colon cancer in the past.  He stated he had 
been having intermittent vomiting of blood.  He added that he 
also passed blood in the stool off and on for the past three 
months.  He had been trying to cut down his food intake and 
reported an "intent" weight loss of 8 pounds.  

Examination of the abdomen revealed no hepatosplenomegaly.  
There were no masses, there was no tenderness, and there were 
no bruits.  Laboratory testing was essentially unremarkable.  

The examination impressions included recent hematemesis, 
melena, and rectal bleeding.

Upon consideration of the evidence of record, the Board finds 
that the disability picture presented by the veteran's 
gastrointestinal disorder more nearly approximates the 
criteria for an evaluation of 10 percent under Diagnostic 
Code 7306.  As noted at the time of general medical 
examination in December 2003, the veteran referred to passing 
blood in the stool on a periodic basis for the past three 
months.  He also referred to weight loss of several days.  
With resolution of reasonable doubt in his behalf, the Board 
finds that the assignment of a 10 percent rating is in order.  

However, a higher rating is not shown by the pertinent 
evidence of record.  Impairment of health demonstrated by 
episodes of recurring symptoms several times a year is not 
indicated by the evidence of record.  There is no indication 
the veteran requires ulcer therapy.  These are findings 
indicative of the next higher rating of 30 percent.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.114, Diagnostic Code 7306.  


ORDER

An evaluation of 10 percent for pylorospasm is granted, 
subject to governing regulations concerning monetary awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


